NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

S3 GRAPHICS CO., LTD. AND S3 GRAPHICS, INC.,
Appellants, ~

V.

INTERNATIONAL TRADE COMMISSION,
Appellee, '

AND

APPLE INC., ~
Intervenor.

2012-1127

On appeal from the United States International Trade
Commission in Investigation No. 337-TA-724.

ON MOTION

Before PROST, Circu,it Judge.
O R D E R

Microsoft Corporation moves for leave to file a brief
amicus curiae in support of Apple Inc. Microsoft Corpora-

83 GRAPHICS CO V ITC

2

tion states that Apple Inc. consents to the motion and that
the International Trade Commission takes no position_
33 Graphics Co., Ltd. and S3 Graphics, Inc. oppose.

Microsoft replies.

Upon consideration there0f,

I'r Is ORDERED THAT:

The motion is granted

JUL 30 2012

Date

cc: Clark S. Cheney, Esq.

Donald R. Dunner, Esq.

George A. Riley, Esq.
Brian R. Nester, Esq.

326

FoR THE CoURT

/s/ J an I'Iorbal
J an I-Iorbaly
Clerk

 

»»swz§tfi€r.sr°“
JUL 3 0 2012
JAN HORBALY
CLERK